UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6776



CURTIS E. CRAWFORD,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; JOSEPH M. BROOKS,
Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-218-2)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Curtis E. Crawford appeals the district court’s orders

dismissing his complaint filed under the Federal Torts Claim Act

pursuant to 28 U.S.C. § 1915A(b)(1) (2000), for failure to state a

claim and dismissing his motion for reconsideration.               We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Crawford v. Fed. Bureau of Prisons, No. CA-04-218-2 (E.D. Va.

Apr. 26, 2004; Apr. 30, 2004).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -